           Case 1:20-cv-06492-AJN Document 85 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       11/20/2020
---------------------------------------------------------------------- X
                                                                       :
DeSimone, et al.,                                                      :
                                                                       :
                                    Plaintiffs,                        :     20-cv-6492 (AJN)
                                                                       :
                  -v-                                                  :         ORDER
                                                                       :
TIAA Bank, et al.,                                                     :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- :
                                                                       X

ALISON J. NATHAN, United States District Judge:

        In light of the COVID-19 public health crisis, the Court will not hold the upcoming initial
pretrial conference in this case in person. Counsel should submit their proposed case
management plan and joint letter seven days prior to the scheduled conference, as directed in the
Court’s Notice of Initial Pretrial Conference. In the joint letter, the parties should advise the
Court if they can do without a conference altogether. If so, the Court may enter a case
management plan and scheduling order and the parties need not appear. If not, the Court will
hold the initial pretrial conference by telephone. The Court will provide the parties with
information on how to access the conference at a later date. In either case, counsel should
review and comply with the Court’s Emergency Individual Rules and Practices in Light of
COVID-19, available at https://www.nysd.uscourts.gov/hon-alison-j-nathan.

      SO ORDERED.

Dated: November 19, 2020                                   __________________________________
       New York, New York                                          ALISON J. NATHAN
                                                                 United States District Judge
